                                                                                Motion GRANTED.



                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                  NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                 Plaintiff,                          ) Civil Action No. 2:19-cv-0009
                                                     ) JUDGE TRAUGER
        v.                                           )
                                                     )
OAKLEY PHARMACY, INC., d/b/a                         )
DALE HOLLOW PHARMACY; XPRESS                         )
PHARMACY OF CLAY COUNTY, LLC;                        ) UNDER SEAL
THOMAS WEIR; MICHAEL GRIFFITH;                       )
JOHN POLSTON, and LARRY LARKIN,                      )
                                                     )
                 Defendants.                         )

                          UNITED STATES’ EX PARTE MOTION
                      TO UNSEAL CERTAIN FILINGS IN THIS ACTION

        Plaintiff United States of America respectfully moves this Court to lift the current seal on

filings after this date in this action going forward and to formally unseal the following pleadings

and related filings in this action:

             •   the civil cover page

             •   the civil complaint and Ex. A to the civil complaint

             •   the United States’ ex parte motion for a temporary restraining order and a
                 preliminary injunction

             •   the United States’ memorandum of law supporting its ex parte motion for a
                 temporary restraining order and a preliminary injunction

             •   the [proposed] temporary restraining order

             •   the declaration of Samantha Rogers

             •   the declaration of Randy D’Antoni with attached Ex. A and B

             •   the declaration of Carl Gainor
             •   the temporary restraining orders, Doc. No. 9-10

             •   any order entered on this instant motion


    Case 2:19-cv-00009 Document 13 Filed 02/08/19 Page 1 of 1 PageID #: 146
